Citation Nr: 1638010	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-20 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 21, 2008, for dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945.  The appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In her August 2012 substantive appeal, the appellant requested a hearing before a Veterans Law Judge at her local RO (Travel Board hearing).  The appellant was notified of a scheduled March 2016 hearing.  In March 2016 correspondence, however, the appellant's representative indicated the appellant wished to cancel the hearing and proceed with the appeal without testimony.  As such, the appellant's hearing request is deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The earliest date upon which VA received the appellant's claim for DIC benefits was October 21, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 21, 2008, for the award of DIC benefits have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran and the appellant.

Neither the appellant nor her representative has identified any outstanding evidence that could be obtained to further substantiate her claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the appellant's claim.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  Service connection for the cause of a veteran's death is warranted if a disability incurred in or aggravated by service caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

A specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.152(a) (2016).

If a veteran is a former prisoner of war, atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, and arrhythmia), shall be service connected if manifest to a compensable degree of disability at any time after discharge from active military service even though there is no record of such disease during service.  See 38 C.F.R. §§ 3.307(a)(5), 3.309(c)(1) (2016). 

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).  

With regard to death benefits for a service-connected death after separation from service, the effective date will be the first day of the month in which the veteran's death occurred if the claim is received within 1 year after the date of death; otherwise, it will be the date of the receipt of the claim.  See 38 C.F.R. § 3.400(c)(2) (2016).

Where compensation is awarded pursuant to a liberalizing law, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or regulation.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2016).  If a claim is reviewed at the request of a claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(1) (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

At the outset, the Board notes the record shows the Veteran was a former prisoner of war.  The record shows the Veteran died in February 1998.  His death certificate listed the cause of death as acute myocardial infarction.  In February 1998, the appellant submitted an application for burial benefits.  On the application form, the appellant indicated she was not claiming that the cause of the Veteran's death was due to his service.  The RO granted the appellant's claim for burial benefits in a March 1998 decision.  Also in March 1998, the RO sent the appellant a letter which explained, in pertinent part, that unless she filed a claim for DIC benefits or pension benefits within 1 year or 45 days of the Veteran's death, respectively, those benefits, if awarded, would only be payable from the date VA received a claim.  The RO enclosed VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  

In October 2009, the appellant filed an application for DIC benefits (VA Form 21-534) in which she indicated her desire to claim service connection for the cause of the Veteran's death.  In its April 2010 decision, the RO noted that under a change in law effective October 7, 2004, if a veteran was a former prisoner of war, atherosclerotic heart disease and its complications, including myocardial infarction, shall be service connected if manifest to a compensable degree of disability at any time after discharge from service.  See 38 C.F.R. § 3.309(c)(1) (2016); see also Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (October 7, 2004).  The RO noted that in an undated letter, the Veteran's private physician stated the Veteran had suffered from arteriosclerosis which contributed to his death.  As such, because the Veteran was a former prisoner of war and he died of complications from heart disease, the RO granted the appellant's claim for service connection for the cause of the Veteran's death, and granted entitlement to DIC benefits.  

Relying on 38 C.F.R. § 3.114(a)(1), the RO determined that assignment of an effective date of October 21, 2008, one year prior to the appellant's October 21, 2009, claim, was warranted.

In her April 2010 notice of disagreement and August 2012 substantive appeal, the appellant asserted that the effective date for the grant of DIC benefits should be February 8, 1998, the date of the Veteran's death.  She stated that, through no fault of her own, she was unaware of her entitlement to DIC benefits until just prior to filing her October 2009 claim.  She further stated her belief that her February 1998 application for burial benefits "should have started an inquiry by VA into the possibility of a survivor with entitlement to benefits."  She also stated that "[n]otification by the VA of possible benefits would have provided this needed benefit at [the Veteran's] time of death."

The Board first notes, again, that in her February 1998 claim for burial benefits, the appellant specifically indicated she was not claiming that the cause of the Veteran's death was due to service.  In addition, in response to the burial benefits claim, the appellant was notified in a March 1998 letter that unless she filed a claim for DIC benefits within 1 year of the Veteran's death, those benefits, if awarded, would only be payable from the date VA received her claim.  The RO provided the appellant VA Form 21-534.  However, the appellant did not file an application for DIC benefits in response to this notification.  Based upon a review of the foregoing, the Board cannot find that the appellant's February 1998 claim for burial benefits also constituted a claim, whether formal or informal, for service connection for the cause of the Veteran's death, or for DIC benefits.

Upon a review of the entire record, there is no credible evidence of an intent by the appellant to claim service connection for the cause of the Veteran's death or DIC benefits prior to her formal October 21, 2009 claim.  The Board notes again that where compensation is awarded pursuant to a liberalizing law, the effective date shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or regulation.  38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114(a) (2016).  In this regard, as noted by the RO, and as published in the Federal Register on October 7, 2004, VA amended 38 C.F.R. § 3.309(c)(1) to provide that atherosclerotic heart disease and its complications, to include myocardial infarction, if manifested to a compensable degree at any time after discharge, would be service connected for veterans who had been prisoners of war.  The Board again notes that the appellant's claim for DIC benefits was granted on the basis of the liberalized law.  As such, the Board notes that if a claim is reviewed for purposes of the assignment of an effective date in connection with a liberalizing law at the request of a claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(1) (2016).

In this case, the Board, like the RO, has interpreted the appellant's original October 2009 claim as a request to review the case for purposes of the assignment of an effective date in connection with VA's issuance of the amendment to 38 C.F.R. § 3.309.  Like the RO, the Board notes that the appellant's October 2009 claim and subsequent arguments were asserted more than 1 year following VA's October 2004 amendment of the regulation in question.  As such, the Board finds that an effective date of October 21, 2008, one year prior to the date of the appellant's claim, is warranted pursuant to 38 C.F.R. § 3.114(a)(1).  However, the Board finds no basis for assigning an effective date earlier than October 21, 2008.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has found that a preponderance of the evidence weighs against the appellant's claim.  As such, the doctrine is inapplicable, and the claim must be denied. 

      (CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date earlier than October 21, 2008, for the award of DIC benefits, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


